     Case 1:09-md-02084-TWT Document 1902-2 Filed 11/15/19 Page 1 of 7




             IN THE UNITED STATES DISTRICT COURT
                NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION


                                          CASE NO. 1:09-MD-2084-TWT

IN RE ANDROGEL             ANTITRUST
LITIGATION (II)
ROCHESTER DRUG CO-OPERATIVE,
INC., ET AL.,
             Plaintiff,
                         v.               CASE NO. 1:09-CV-956-TWT
UNIMED PHARMACEUTICALS,
LLC, ET AL.,
             Defendants.

LOUISIANA WHOLESALE DRUG
CO., INC., ET AL.,
             Plaintiff,
                         v.               CASE NO. 1:09-CV-957-TWT
UNIMED PHARMACEUTICALS,
LLC, ET AL.,
             Defendants.

MEIJER, INC., ET AL.,
           Plaintiffs,
                        v.
UNIMED PHARMACEUTICALS,                   CASE NO. 1:09-CV-958-TWT
LLC, ET AL.,
            Defendants.
     Case 1:09-md-02084-TWT Document 1902-2 Filed 11/15/19 Page 2 of 7




RITE AID CORPORATION, ET AL.,
               Plaintiffs,
                v.                             CASE NO. 1:09-CV-2776-TWT
UNIMED PHARMACEUTICALS, LLC,
ET AL.,
              Defendants.


WALGREEN CO., ET AL.,
              Plaintiffs,
                v.                             CASE NO. 1:09-CV-3019-TWT
UNIMED PHARMACEUTICALS, LLC,
ET AL.,
              Defendants.


SUPERVALU, INC.,
              Plaintiff,
                v.                             CASE NO. 1:10-CV-1024-TWT
UNIMED PHARMACEUTICALS, LLC,
ET AL.,
              Defendants.


               PLAINTIFFS’ PROPOSED VOIR DIRE QUESTIONS

      Plaintiffs Rochester Drug Co-operative, Inc., Louisiana Wholesale Drug Co.,

Inc., Meijer, Inc., Meijer Distribution, Inc., Walgreen Co., Safeway Inc., American

Sales Company, Inc., HEB Grocery Company LP, Rite Aid Corporation, Rite Aid

                                        -2-
        Case 1:09-md-02084-TWT Document 1902-2 Filed 11/15/19 Page 3 of 7




Hdqtrs. Corp., and JCG (PJC) USA, LLC, Maxi Drug, d/b/a Brooks Pharmacy,

Eckerd Corporation, CVS Pharmacy, Inc., Caremark, L.L.C., and Supervalu Inc.

(collectively “Plaintiffs”) respectfully submit the following proposed questions, for

use as a written questionnaire or orally, to supplement the Court’s standard voir

dire questions.

   1.     Do you or does someone in your immediate family know any of the

          following people: [list all lawyers that will be in front of the jury and all

          witnesses that will testify]

   2.     Do you have any particular feelings about, every been employed by, or

          ever been represented by any of the following [list all plaintiffs and

          defendants, and law firms]

   3.     Are you employed? If so, who is your employer and what do you do?

   4.     Are you married? If so, is your spouse employed? What does he/she do?

          Where does he/she work?

   5.     Do you have any adult children? If so, are they employed? Who are they

          employed by? What do they do?

   6.     Have you ever been a party to a lawsuit? If yes, were you the plaintiff or

          the defendant? What was the outcome?

   7.     Do you have any negative feelings about lawsuits in general?
                                           -3-
     Case 1:09-md-02084-TWT Document 1902-2 Filed 11/15/19 Page 4 of 7




8.     Have you ever taken a generic version of a brand name drug?

9.     Do you have any positive or negative feelings about brand name drugs?

10. Do you have any positive or negative feelings about generic drugs?

11. Have you or has anyone close to you ever worked for any drug or

       pharmaceutical company? If so, what company(s) and in what positions?

12. Have you ever occupied a leadership position outside of work, as in a

       charity or volunteer organization? If so, what organization and what was

       the position?

13. Do you or anyone close to you regularly use testosterone replacement

       medication? What medication is it?

14. Do you believe that companies are justified in breaking or bending the

       rules if they are trying to save their business?

15. If a company made a large profit on a product, but had to break the law to

       do so, would you have a hard time finding against them in a lawsuit

       brought by someone who was forced to pay more for the product because

       of the company’s wrongdoing?

16. Do you believe that pharmaceutical companies should be able to charge

       whatever they like for the drugs they develop?



                                        -4-
     Case 1:09-md-02084-TWT Document 1902-2 Filed 11/15/19 Page 5 of 7




  17. Do you believe that the Patent and Trademark Office is almost always

       correct when they issue a patent? Would it be hard for you to believe that

       they frequently make mistakes when granting patents?

  18. Do you believe there is too much government regulation of business?



Date: November 15, 2019                  By: ___/s/ Kenneth S. Canfield______
                                         Kenneth S. Canfield
                                         Ga. Bar. No. 107744
                                         1355 Peachtree Street, Suite 1600
                                         Atlanta, GA 30309
                                         Telephone; (404) 881-8900
                                         Facsimile (404) 881-3007
                                         kcanfield@dsckd.com

                                         Liaison Counsel for Direct Purchaser
                                         Plaintiffs


Bruce E. Gerstein                        David F. Sorensen
Joseph Opper                             Ellen Noteware
Elena K. Chan                            Nick Urban
GARWIN GERSTEIN & FISHER LLP             BERGER MONTAGUE PC
88 Pine Street, 10th Floor               1818 Market Street
New York, NY 10005                       Suite 3600
Phone: (212) 398-0055                    Philadelphia, PA 19103
Fax: (212) 764-6620                      Phone: (215)-875-4683
                                         Fax: (215)-875-4604
Counsel for Louisiana Drug Company,
Inc.                                     Counsel for Rochester Drug Co-
                                         operative, Inc.


                                      -5-
     Case 1:09-md-02084-TWT Document 1902-2 Filed 11/15/19 Page 6 of 7




David P. Smith                          Peter Kohn
Susan Segura                            FARUQI & FARUQI, LLP
Erin Leger                              One Penn Center
SMITH SEGURA RAPHAEL &                  1617 John F. Kennedy Boulevard
LEGER LLP                               Suite 1550
221 Ansley Blvd.                        Philadelphia, PA 19103
Alexandria, LA 71303                    Phone: (215) 277-5770
Phone: (318) 445-4480
Fax: (318) 487-1741                     Counsel for Rochester Drug Co-
                                        operative, Inc.
Counsel for Louisiana Drug Company,
Inc.

John Gregory Odom                       Scott E. Perwin
Stuart Des Roches                       Lauren C. Ravkind
Andrew Kelly                            Anna T. Neill
Chris Letter                            KENNY NACHWALTER P.A.
Dan Chiorean                            Four Seasons Tower
ODOM & DES ROCHES                       1441 Brickell Avenue, Suite 1100
Poydras Center                          Miami, FL 33131
650 Poydras Street, Suite 2020          Phone: (305) 373-1000
New Orleans, LA 70130                   Fax: (305) 372-1861
Phone: (504) 522-0077
Fax: (504) 522-0078                     Counsel for Walgreen and Supervalu
                                        Plaintiffs
Counsel for Louisiana Drug
Company, Inc.

Russell A. Chorush                      Barry L. Refsin
HEIM PAYNE & CHORUSH LLP                Monica L. Rebuck
1111 Bagby, Suite 2100                  HANGLEY ARONCHIK SEGAL
Houston, TX 77002                       PUDLIN & SCHILLER
Phone: (713) 221-2000                   One Logan Square, 27th Floor
Fax: (713) 221-2021                     Philadelphia, PA 19103
                                        Phone: (215) 496-7031
Counsel for Louisiana Drug
Company, Inc.                           Counsel for CVS and Rite Aid
                                      -6-
     Case 1:09-md-02084-TWT Document 1902-2 Filed 11/15/19 Page 7 of 7




Joseph M. Vanek
David P. Germaine
SPERLING & SLATER
Phone: (312) 445-4941
Fax: (312) 641-6492

Counsel for Meijer, Inc. and Meijer
Distribution, Inc.

Scott E. Perwin                         Barry L. Refsin
Lauren Ravkind                          brefsin@hangley.com
KENNY NACHWALTER, P.A.                  HANGLEY ARONCHICK SEGAL
1100 Miami Center                       PUDLIN & SCHILLER
201 South Biscayne Boulevard            One Logan Square, 27th Floor
Miami, Florida 33131-4327               Philadelphia, PA 19103
Telephone: (305) 373-1000               Telephone: (215) 568-6200
Facsimile: (305) 372-1861               Facsimile: (215) 568-0300

Counsel for Walgreen Co., Safeway       Counsel for Rite Aid Corporation, Rite
Inc., American Sales Company, Inc.,     Aid Hdqtrs. Corp., and JCG (PJC) USA,
HEB Grocery Company LP, and             LLC, Maxi Drug, d/b/a Brooks
SuperValu.                              Pharmacy, Eckerd Corporation, CVS
                                        Pharmacy, Inc., and Caremark, L.L.C.




                                      -7-
